ORDER
The Disciplinary Review Board on November 6, 1998, having filed with the Court its decision concluding that FREDERIC H. BROOKS of EAST ORANGE, who was admitted to the bar of this State in 1982, should be reprimanded for multiple violations of RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that FREDERIC H. BROOKS is hereby reprimanded; and it is further
*641ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.